DETAILED ACTION
The amendment filed on 10/6/20 has been received and considered. By this amendment, Claim 18 is amended. Claims 18-25 are pending in the application.
Response to Arguments
Applicant’s arguments, see page 5, filed 2/2/21, with respect to the rejection(s) of claim(s) 18-25 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of David et al. (PG Pub. 2005/0267542).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boveja et al. (PG Pub. 2006/0004423) in view of Sheffield et al. (PG Pub. 2003/0130706), and further in view of David et al. (PG Pub. 2005/0267542).
Regarding Claim 18, Boveja discloses a device for treatment of head pain comprising:
an antenna (see coil 48/48A) configured to receive a signal and to be implanted beneath the skin in at least one of a head and neck of a subject (see par. 128, 156; Fig. 7-8);

a flexible carrier (see lead 59 or lead pair; par. 148) configured to electrically connect the antenna and the at least one pair of modulation electrodes (see Fig. 9B, 12A, 17B); wherein the at least one pair of modulation electrodes (electrodes 61-62) are configured to receive an applied electric signal in response to the signal received by the antenna (antenna 48) and configured to inhibit nerve conduction through electrical pulses delivered to an afferent nerve transmitting head pain via an electric field generated by modulation electrodes (see par. 22-23, 206-207).  Boveja discloses direct contact of the electrodes to the nerve. Sheffield discloses a similar pain treatment device (see par. 62) where the electrode pair is implanted at a distance from a nerve such that an intervening tissue exists between the electrodes and the nerve (see pia mater 708 and electrodes 660a and 660b; Fig. 7). It would have been obvious to one of ordinary skill in the art at the time of the invention to apply stimulation at a distance from a nerve because Sheffield teaches that direct activation may cause unwanted paresthesia (see par. 17). Boveja discloses using different stimulation programs to arrive at the desired effect, but does not explicitly disclose increasing the amplitude and pulse duration by a predetermined about until nerve inhibition occurs. David discloses a similar treatment system that deals with pain (see par. 798) wherein an amplitude and a pulse duration of the electrical pulses iteratively increase by a predetermined amount at a predetermined rate until a predetermined amount of nerve inhibition occurs (see par. 152 and 798). It would have been obvious to one of ordinary skill in the art at the time of the invention to increase the stimulation gradually because David teaches it minimizes discomfort and pain during the patient’s initial exposure to stimulation (see par. 798).
Regarding Claim 19, Boveja discloses the device is physically disconnected from a power source (see par. 130 and battery 426).
Regarding Claim 20, Boveja discloses substantially all power of the applied electric signal is applied from external to the body and transmitted to electrodes (see Fig. 22 and par. 155).
Regarding Claim 21, Boveja discloses an electrode configured for location underneath the skin in a haired region (scalp) and an antenna located underneath the skin in a substantially hairless region (see behind ear; Fig. 9A).
Regarding Claim 22, Boveja discloses the flexible carrier is configured such
that an antenna is located behind an ear of a subject and a first carrier arm (end of lead or paddle; Fig. 16) bearing an electrode extends away from the antenna to modulate the nerve when the device is implanted (see par. 129 and Fig. 7).
Regarding Claim 23, Boveja discloses a second carrier arm (see Fig. 16) bearing an electrode extends away from the antenna to stimulate at least one additional nerve (see Fig. 5A and 9).
Regarding Claims 24-25, Boveja discloses the flexible carrier is configured to conform to the shape of the tissue on which it is implanted, such as the bony structure beneath the tissue (see par. 149; Fig. 5 and 17B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATASHA PATEL/Examiner, Art Unit 3792                     

/Amanda K Hulbert/Primary Examiner, Art Unit 3792